Citation Nr: 1326873	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to legal recognition as the surviving spouse of a veteran.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is seeking VA claimant status as the spouse of a deceased veteran (hereinafter referred to as the Veteran).  The Veteran had verified active service from February 1941 to February 1945, and from September 1946 to March 1949.  He died in January 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the RO in Manila, the Republic of the Philippines.

In reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All necessary notification and development has been accomplished.

2.  In a July 2008 decision, the Board denied reopening of the claim of entitlement to legal recognition as the Veteran's surviving spouse.  This constitutes the last final denial of the claim on any basis.  

3.  The evidence of record at the time of the July 2008 decision established that, although a marriage ceremony between the Veteran and the appellant was performed in 1962, a legal impediment to the validity of the marriage existed at that time, and both the Veteran and the appellant knew of that legal impediment.  

4.  The evidence received subsequent to the July 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim; it is cumulative and redundant of evidence already of record; and it does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to legal recognition as the Veteran's surviving spouse are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1100(a) (2012).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2000 decision, the Board denied a claim from this appellant seeking legal recognition as the Veteran's surviving spouse.  In a July 2008 decision, the Board denied her application to reopen the claim.  

At the time of the July 2008 decision, the evidence included a copy of a marriage certificate of the Municipality of San Quintin showing that the Veteran and a woman who is not a party to this appeal (H.T.) were married on April 7, 1942.  The evidence also included statements of H.T. from February 1954, attesting that she was the legal spouse of the Veteran and that she had married him on April 7, 1942, but that she was not living with the Veteran any longer, and that the Veteran was living with another woman.  

In a January 1954 statement, the Veteran admitted that he married H.T. on April 7, 1942.  However, he said that they had been separated since July 1942 because she eloped with another man.  The Veteran reported that he was at that time living with the appellant as his common-law wife.  H.T. also reported that she had not lived with the Veteran since 1942.  

At the time of the July 2008 decision, the evidence also included a "marriage contract" showing that the appellant and the Veteran, each of whom was identified as single, were married by a justice of the peace on April 21, 1962.  The evidence also included a February 1997 account of the appellant in a claim for service connection for the cause of the Veteran's death and for nonservice-connected death pension benefits.  She said that the Veteran's only marriage was to her and that her only marriage was to the Veteran.  Later that month VA personnel interviewed the appellant, who indicated that she was the Veteran's second wife, that she had cohabited with the Veteran since 1948 while his first wife was still alive, that she married the Veteran in 1962, and that she did not know the whereabouts of the Veteran's first wife and had heard she died three years ago.  

The evidence of record in July 2008 included a report of the appellant in April 1997 that she and the Veteran had been married on April 21, 1962 in the Philippines before a justice of the peace, that prior to their marriage she had not known of any obstacle to their marrying; and that she did not know that the Veteran had married H.T. in 1942.  

The evidence also included a deposition of the appellant in February 1998 in conjunction with a VA field examination.  She testified that when she first met the Veteran in 1947 in Manila, he said he was single; she testified that they lived together from 1948 until the Veteran's death.  The appellant indicated that she did not learn of the Veteran's marriage to H.T. until 1950.  Prior to that time she had only heard from neighbors that the Veteran was married to H.T.  The appellant reported that she married the Veteran fourteen years after they started living together because his parents advised them to get married since the Veteran and H.T. had been separated for a long time.  

When asked to explain why she had said in an April 1997 statement that she was unaware of the Veteran's prior marriage when she married him, the appellant replied that a lawyer prepared her statement and she signed it but did not understand its contents.  She also reiterated that, years before she and the Veteran were married she had learned of the Veteran's marriage to H.T. 

The evidence also included the February 1998 VA field examination report.  The field examiner interviewed two individuals who said that they were certain that the appellant knew that the Veteran was previously married because their barangay was a very small community and the residents knew each other.  

At the time of the July 2008 Board decision, the evidence also included documentation that the appellant receives a (non-VA) surviving spouse pension, certification from the appellant's barangay captain that the Veteran and appellant lived as husband and wife until his death, an opinion of D.M., Esquire, as to the validity of the appellant's marriage, and lay affidavits of neighbors of the appellant and the Veteran.

Article 83 of the Civil Code of the Philippines was cited by the Board in the September 2000 decision, which establishes that any marriage subsequently contracted by a person during the lifetime of the first spouse of such person with any other person other than such first spouse shall be illegal and void from its performance unless: (1) the first marriage was annulled or dissolved; or (2) the first spouse had been absent for seven consecutive years at the time of the second marriage without the spouse present having news of the absentee being alive, or if the absentee, though he has been absent for less than seven years, is generally considered as dead and believed to be so by the spouse present at the time of contracting such subsequent marriage, or if the absentee is presumed dead.  The marriage so contracted shall be valid in any of the three cases until declared null and void by a competent court.  

Also addressed was the fact that the Republic of the Philippines does not recognize common-law marriage (Sandoval v. Brown, 7 Vet. App. 7, 10 (1994)), provisions regarding the presumption of death, and "deemed valid" marriage provisions (38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2012)).  

The basis for the Board's denial of the merits of the claim in September 2000 and of the denial of reopening in July 2008 was the same.  The evidence established that the Veteran and H.T. were married on April 7, 1942 and subsequently separated; the marriage of the Veteran and H.T was not legally terminated by annulment or dissolution, or by the death of H.T.; and on April 21, 1962, the Veteran and the appellant entered into a marriage contract, at which time the Veteran and appellant knew that H.T. was still alive, and that their marriage was invalid under Philippine law.  

In essence, under Philippine law, the appellant's marriage to the Veteran was invalid because he was already married to another individual at that time of the marriage, and both he and the appellant knew that the other individual was in fact still alive; and, the marriage to the appellant could not be deemed valid under VA law because the appellant was aware of the legal impediment at the time of her purported marriage to the Veteran.  

As reconsideration of the Board's July 2008 decision has not been ordered and no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  Statements submitted within one year of a decision must be considered as to whether they include the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).

Here, the appellant applied to have the previously denied claim reopened in December 2009.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  This is a low standard.  

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  

Evidence received since the July 2008 Board decision includes a duplicate copy of the appellant's marriage contract, a duplicate copy of the Veteran's death certificate, a duplicate copy of a November 1952 letter from VA to the Veteran discussing education benefits, a duplicate copy of an application of the Veteran for VA hospital or domiciliary care listing the appellant as his wife, and a duplicate copy of a January 1954 affidavit of the Veteran that he was married to H.T. in April 1942 and separated in July 1942.  Copies of these documents were previously of record and were considered by the Board in July 2008; they are therefore cumulative and redundant of evidence previously of record.  

The additional evidence includes an October 2009 Certification of the Office of the Manila Civil Registrar General that the Veteran was married to the appellant on in April 1962.  There is also an April 2006 Certification of the Bangued, Abra Office of the Civil Registrar that the Veteran was married to the appellant in April 1962.  While these certifications were not previously of record, a copy of the 1962 marriage contract, establishing the same fact, was of record.  This is not material.    

The additional evidence also includes a November 2009 Certification of the Manila Office of the Civil Registrar General that it has no record of the marriage of the Veteran and H.T.  The evidence of record in July 2008 included a 1942 marriage certificate of the Municipality of San Quintin recording the marriage between the Veteran and H.T.  This additional evidence is in fact inconclusive as to the fact of the marriage between H.T. and the Veteran, establishing only that no record of the marriage is held at the Manila Office of the Civil Registrar General.  As the evidence already of record shows that H.T. and the Veteran were married in the Municipality of San Quintin, the certification of the Manila Office of the Civil Registrar General would appear to have no pertinence to the appeal and clearly no relevance to the basis the Board denied the claim in the past.   

Added to the record since July 2008 is also a November 2011 joint affidavit of three individuals who attest to having personally known the Veteran and the appellant, that they were married in April 1962 and that each was present at the ceremony.  Again, the fact that a ceremony was conducted is not at issue, and was not the basis for any prior denial.  This was acknowledged in July 2008 as well as in September 2000.  As this evidence does not relate to any unestablished fact, it is not new and material.  

None of the additional evidence relates to the unestablished fact that there was no legal impediment to the appellant's marriage to the Veteran in 1962, or to the unestablished fact that the appellant was unaware of any legal impediment at the time of her wedding.  

In sum, the evidence received since the July 2008 denial of reopening, to the extent that it pertains to any unestablished fact necessary for service connection, is cumulative and redundant of evidence already of record and considered in the July 2008 decision.  It is not new and material evidence, and reopening of the claim is not warranted.  

The Board reiterates that it has not evaluated the credibility of any of the additional evidence received since the July 2008 rating decision, but has compared it to the evidence previously of record to determine whether it is new and material.  The credibility of this evidence is presumed for purposes of this decision.  The decision that new and material evidence has not been received is based solely on how that evidence relates to the elements of the claim that were unestablished at the time of the July 2008 rating decision. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to legal recognition as the Veteran's surviving spouse has not been received.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veterans Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veterans Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Veterans Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the appellant was provided with notice in October 2011, after the initial RO denial of her application to reopen.  This timing error was remedied by subsequent readjudication of the application in September 2012.  The October 2011 letter provided notice that satisfied the requirements of the Dingess decision, to the extent it is applicable, in that it provided notice of the evidence necessary to establish disability ratings and effective dates.  The October 2011 letter also provided notice that satisfies the requirements of the Kent decision, in that it notified her of the evidence and information that is necessary to reopen the claim, and of the reasons for the prior denial.  While notice consistent with the Hupp decision was not provided, there is no prejudice as the question of entitlement to DIC benefits is not reached in light of the Board's finding that the appellant does not have status as a valid VA claimant.  In short, VA has complied with its duty to notify the appellant in this case.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  In this case, the evidence pertinent to the issue is evidence tending to establish the appellant's status as a VA claimant, or evidence relating to the validity of her marriage to the Veteran.  The appellant has not identified any additional evidence not already submitted that might be obtained on her behalf, and the record does not otherwise suggest any such evidence.  Moreover, as there is no question of a medical nature at issue, there is no duty to obtain a medical opinion regarding the appeal.  

ORDER

Reopening of entitlement to legal recognition as the Veteran's surviving spouse is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


